Citation Nr: 0413533	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-15 563	)	DATE
	)
	)

On appeal from the
Harry S. Truman Memorial Veteran's Hospital in Columbia, 
Missouri



THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided at the Crossroads 
Regional Hospital on December 18 and 19, 2001.





ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

This matter originally came to the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA), Harry S. Truman Memorial Veteran's Hospital 
(VAMC), in Columbia, Missouri.

In November 2003, the Board remanded this matter to afford 
the veteran a personal hearing before a Veterans Law Judge at 
the local VA Regional Office.  In March 2004, the veteran 
withdrew his hearing request.

The issue is remanded to the VAMC via the Veterans' Hospital 
Administration (VHA) in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A review of the record indicates 
that the veteran has not yet received the required 
notification.  

In addition, the Board notes that the record on appeal 
currently consists of a duplicate Medical Administrative 
Service (MAS) file only.  The veteran's claims folder was not 
provided.  Without the claims folder, the Board is unable to 
review information pertinent to this appeal, including the 
dates of the veteran's active service, whether he is 
represented, and whether service connection is in effect for 
any disability.  To ensure that the veteran receives every 
consideration, therefore, the claims folder must be provided.  

Accordingly, this case is REMANDED to the VAMC for the 
following action:

1.  The VAMC should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Then, after ensuring that the actions 
requested have been completed, the VAMC 
should, again, review the record 
considering all of the evidence.  If the 
determination of this claim remains 
unfavorable to the veteran, the VAMC must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board-the VAMC 
should ensure that the entirety of the 
veteran's claims folder is forwarded to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




